DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 28-46 are rejected under 35 U.S.C. 103 as being unpatentable over Rejman et al. (10,126,368) and Roy et al. (2014/0111019).  Regarding independent claims 21 and 38, Rejman teaches a method for a wireless energy transmission from an energy transmission device (10) to a consumer (26), the method comprising: performing an interruption of the energy transmission from the energy transmission device to the consumer in conjunction with a foreign object detection (Col. 6, lines 57-66).  
Rejman fails to explicitly teach adapting the method as a function of a characteristic energy transmission variable.  Roy teaches a similar method for wireless energy transmission to that of Rejman.  Roy teaches adapting a cycle time of the method, and/or a duration and/or a frequency of the foreign object detection as a function of a characteristic energy transmission variable (i.e. position of consumer, temperature, power level, operating state, etc.) of the wireless energy transmission.  Roy also teaches the foreign object detection is suspended, for a defined period of time or until the end of the energy transmission, as a function of an undershooting of a lower limit value (i.e. a value outside a region where a baseline has been determined) by the value of the characteristic energy transmission variable, until a change 
	Regarding claims 39-40 and 45, Roy teaches the idea of configuring a lower power limit ([0015]) and a fixed/maximum power limit ([0133]).  Rejman and Roy fail to explicitly teach the specific lower and upper power limit values.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the lower and upper power limits being the values claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 22, Roy teaches adapting a number of frequency sweep cycles of the foreign object detection as a function of the characteristic energy transmission variable (i.e. position of a consumer; [0316]) of the wireless energy transmission.
Regarding claim 23, Roy teaches it being differentiated between a standard foreign object detection (i.e. when baselines aren’t determined and/or when a vehicle isn’t approaching) and a rapid foreign object detection (i.e. when baselines are determined and/or when a vehicle is approaching), as a function of the number of frequency sweep cycles.  ([0239], [0316]; foreign object detection occurs more often (i.e. rapid aka more sweep cycles) when baselines are determined)

Regarding claims 25, 42, and 43, Roy teaches an instance where rapid foreign object detection is carried out when the characteristic energy transmission variable has changed only slightly (less than 10%, 5%, or 1%) from one cycle to the next of the method.  ([0239]; when that slight change moves the operating state into a region where a baseline has been determined from a region where a baseline was not determined)
Regarding claim 26, Roy teaches wherein a subsequent communication between the energy transmission device and the consumer is allocated to the foreign object detection. ([0318])
Regarding claim 28, Roy teaches the foreign object detection continues to be carried out and/or the cycle time is reduced as a function of an exceeding of an upper limit value by a value of the characteristic energy transmission variable. ([0239]; FOD continues to be carried out when the value that exceeds an upper limit is still in the range of another determined baseline)
Regarding claims 29-36 and 46, Roy (at [0239]) teaches the frequency of the foreign object detection is determined based on the value of a characteristic energy transmission variable(s) being within (or outside) a region where a baseline is determined.  Therefore, if a characteristic variable is increased (or decreased) into (or out of) an operating region where baselines have been determined, then the frequency of the foreign object detection is 
Regarding claim 37, Roy teaches the foreign object detection being carried out at an excitation voltage of a primary-side transmission coil, based on what excitation voltage levels have been calibrated (i.e. having determined baselines).  ([0239], [0240])  Roy fails to explicitly teach the excitation voltage levels that have been calibrated are less than 10V, however, it would have been an obvious matter of design choice to calibrate/determine baselines for when the excitation voltage is less than 10V, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with calibrating various (common) excitation voltage levels (i.e. less than 10V).
Regarding claims 41 and 44, Rejman teaches the wireless energy transmission device is inductive (Col. 4, lines 26-34).
Response to Arguments
3.	Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive.  The Examiner believes that Rejman in view of Roy still teach the claim limitations ((i) and (ii) in the independent claims).  Regarding (i), Roy teaches (at para. 239 and 316) adapting a frequency (i.e. how often/when) of the foreign object detection as a function of a characteristic energy transmission variable (i.e. position of a consumer/vehicle, temperature, power level, etc.).  In other words, Roy teaches determining when to perform foreign object detection (the frequency), based on a temperature/power level, etc. being within a region .  
Additionally, regarding (ii), Roy teaches (at para. 239 and 316) suspending the foreign object detection (FOD), for a defined period of time or until the end of the energy transmission, as a function of an energy transmission variable falling below a lower limit.  Roy teaches suspending the FOD when an energy transmission variable falls below a lower limit (i.e. a value below a region where a baseline has been determined).  Roy also teaches the “defined period of time” being until an energy transmission variable is within a region where a baseline has been determined and/or when a consumer/vehicle is within a distance range, then the FOD will be performed again.  Roy teaches that, in the above italicized circumstances, the FOD is to be performed and the suspension will be lifted.  Conversely, when the above italicized circumstances are not met, then the FOD is suspended.       
For the record, the Examiner believes that an “energy transmission variable” can be any of the following: temperature of the transmitter, power level generated by the transmitter, the operating state of the system, and the relative position of a consumer/vehicle to the transmitter.  Roy teaches all of these different variables can determine the frequency of when a FOD is to be performed.  Also, “a characteristic precision variable” including “a number of frequency sweep cycles of the foreign object detection” referenced in claim 22, is also a function of an “energy transmission variable”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
9-7-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836